Citation Nr: 1327716	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  09-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Propriety of reducing the evaluation for left olecranon bone spur and status post arthrotomy (left elbow disability) from 30 percent to 10 percent, effective September 10, 2008.

2.  Entitlement to an increased rating for left olecranon bone spur and status post arthrotomy (left elbow disability), rated as 30 percent disabling (as determined herein) prior to January 3, 2011, and 50 percent disabling from January 3, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971 and from December 1995 to August 1996. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In July 2010, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.  In December 2010, the Board remanded the case for further development.  

In December 2010, the Board also remanded the issue of entitlement to service connection for a left shoulder rotator cuff tear, status post arthroscopy.  However, a subsequent rating decision issued in May 2012 granted service connection for this disability.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

In the May 2012 rating decision, the RO also assigned a 50 percent disability rating,  effective January 3, 2011, for the Veteran's service-connected left olecranon bone spur and status post arthrotomy.  This matter was also addressed in a contemporaneous supplemental statement of the case.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue with respect to whether an increased rating is warranted remains in appellate status, and the issues on appeal have been characterized as set forth on the front page of this decision.  

Where a claimant or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In the instant case, in the prior December 2010 Board remand, the Board referred this matter back to the RO for appropriate consideration.  In a February 2013 rating decision (a copy of this decision has been included in the Veteran's Virtual VA electronic record), the RO granted a TDIU, effective May 29, 2012.  The Veteran has not initiate an appeal from this determination.  Accordingly, any claim with respect to a TDIU is not currently before the Board. 

As a final preliminary matter, the Veteran's Virtual VA electronic record has also been reviewed in conjunction with his claim.  Of note, the electronic record includes additional VA treatment records dated from February 2013 as well as Social Security Administration (SSA) records.  Although the RO has not considered this evidence in conjunction with the issues on appeal, in a May 2012 statement, the Veteran waived RO consideration of any additional evidence submitted .  Thus, the Board may appropriately consider this evidence.  See 38 C.F.R. § 20.1304(c).   


FINDINGS OF FACT

1.  An April 2008 rating decision decreased the rating for the Veteran's service-connected left olecranon bone spur and status post arthrotomy from 30 percent to 10 percent, effective September 1, 2008.

2.  At the time of the April 2008 rating decision, the 30 percent rating for the Veteran's service-connected left olecranon bone spur and status post arthrotomy had been in effect for less than five years.

3.  The medical evidence of record at the time of the April 2008 rating decision failed to demonstrate a sustained improvement in the Veteran's service-connected left elbow disability.

4.  Prior to January 3, 2011, the Veteran's service-connected left olecranon bone spur and status post arthrotomy had not been productive of flexion limited to 45 degrees, extension limited to 110 degrees or ankylosis of the joint; there was no impairment of the flail joint, ulna or radius.  

5.  From January 3, 2011, the current 50 percent evaluation assigned to the Veteran's service-connected left olecranon bone spur and status post arthrotomy is the maximum evaluation under the rating criteria for ankylosis of the minor elbow, and his symptoms are reasonably contemplated in the rating criteria for elbow and forearm disabilities.   


CONCLUSIONS OF LAW

1.  The reduction of a rating evaluation for left olecranon bone spur and status post arthrotomy from 30 percent to 10 percent was improper, and restoration of the 30 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5207 (2012).

2.  Prior to January 3, 2011, the criteria for entitlement to a disability evaluation in excess of 30 percent for left olecranon bone spur and status post arthrotomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5207 (2012).

3.  From January 3, 2011, the criteria for entitlement to a disability evaluation in excess of 50 percent for left olecranon bone spur and status post arthrotomy have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b)(1), Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5205 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With respect to the issue of the propriety of the rate reduction for the left elbow, there is no need to undertake any review of compliance with the VCAA and implementing regulations since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran with respect to this issue is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

As to the remaining issue of entitlement to an increased rating, the Veteran was sent a letter in February 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the Veteran's increased rating claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's VA and private treatment records and VA examination reports.  A review of the Virtual VA claims processing system reveals that additional VA treatment records dated from February 2013 and SSA records have also been associated with the record.  Moreover, the Veteran's statements and Board hearing testimony in support of the claim are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.   

Additionally, the Veteran was afforded VA examinations in March 2007, October 2007, January 2011 and April 2012 to evaluate the severity of his service-connected left elbow disability.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent April 2012 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in July 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the functional impact the Veteran's left elbow disability had on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent December 2010 remand the Board issued to develop this claim.  Accordingly, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R.  § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the December 2010 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the December 2010 Board remand directed that the RO to obtain additional private treatment records from Drs. Kaminsky, Gekas and Petty.  Additionally, the Board directed the RO to schedule the Veteran for a VA examination.  In a December 2010 letter, the RO requested authorizations so that these private treatment records could be obtained.  The Veteran did not submit any such authorizations, but did submit additional treatment records from Dr. Petty.  Further, as noted above, the Veteran was afforded VA examinations in January 2011and April 2012 that are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the December 2010 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

II.  Propriety of Reduction

This appeal arises out of the Veteran's disagreement with a decision to reduce the disability rating for his service-connected left olecranon bone spur and status post arthrotomy from 30 percent to 10 percent disabling.  A claim stemming from a rating reduction action is a claim as to whether the reduction was proper, not whether the veteran is entitled to an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The veteran will be notified of the proposed reduction, that he has 60 days to present evidence showing why the reduction should not be implemented, and that he may request a hearing.  38 C.F.R. § 3.105(e).  In the instant case, the Board observes that the RO did comply with § 3.105(e) in that the Veteran was informed of the proposed action in a February 2008 rating decision.  In an attached letter, the Veteran was notified of the opportunity to present additional evidence within a 60-day period as well as his right to request a personal hearing.  

By way of background, the Veteran was afforded a VA examination in March 2007.  The examiner found that the Veteran had very limited extension in that he could only extend to 10 degrees past 90.  Based on the findings in this examination, in a July 2007 rating decision, the RO awarded a 30 percent rating for the minor arm under 38 C.F.R.  § 4.71a, Diagnostic Code 5207.  Under Diagnostic Code 5207, a 10 percent evaluation is warranted when extension of the forearm is limited to 60 degrees; 20 percent when limited to 75 degrees for major and minor elbow and 90 degrees for minor; 30 percent when limited to 90 degrees for the major elbow and 100 degrees for the minor elbow; 40 percent when limited to 100 degrees for the major elbow and 110 degrees for the minor elbow, and 50 percent when limited to 110 degrees for the major elbow.  38 C.F.R.  § 4.71a, Code 5207.  

Subsequent to this examination in July 2007, the Veteran underwent left elbow arthroscopy surgery.  Follow up private treatment records observed that the Veteran was happy with improvements in elbow and range of motion was improved, particularly extension.  The Veteran was afforded another VA examination in October 2007.  Importantly, the claims file was not available for review in conjunction with the examination.  The Veteran reported moderate weekly flare-ups during which he was unable to lift his arm.  On examination, range of motion was 30 to 130 degrees with pain at 90 degrees.  There was no additional limitation after repetitive use.  It was observed that the Veteran lacked 30 degrees of extension.  

Based on this examination, in a February 2008 rating decision, the RO proposed to reduce the disability rating to 10 percent.  In response, in February 2008, the Veteran submitted a statement disagreeing with the decision.  In April 2008, the RO reduced the Veteran's disability rating to 10 percent, effective September 1, 2008.  

The Board observes that VA treatment records in June 2008 showed complaints of left elbow pain that had worsened.  It was observed that he had full range of motion, but extension hurt elbow.  On examination, flexion was held in 90 degrees, and while the Veteran was able to extend, he expressed discomfort with doing so.  An August 2008 private treatment record showed that physical examination of the left elbow was guarded and he could not extend beyond 80 degrees.  A June 2010 private treatment record observed that the Veteran held his elbow in a flexed position and it was difficult to assess range of motion due to active resistance.  

In his statements for record and at the Board hearing, the Veteran reported that he had not been able to extend his elbow since surgery in 1996.  He reported ongoing severe pain and limitation of motion.  

On remand, the Veteran was afforded additional VA examinations in January 2011 and April 2012 and both examiners found that the Veteran had ankylosis of the left elbow.  

The criteria governing certain rating reductions for certain service connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 30 percent rating was in effect from January 10, 2007, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R.  § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Id. at 420-421.  

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

Accordingly, here, the Board must determine whether the medical evidence of record as of April 2008 established that the Veteran's left elbow disability improved so as to no longer approximate extension limited to 100 degrees under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  

After a thorough review of the evidence, the Board finds that the record does not show that the Veteran's left elbow disability improved so as to warrant a rating reduction under Diagnostic Code 5207.  Importantly, the claims file was not available for review at the October 2007 examination.  In other words, the examination did not contemplate the complete medical history of the disability.  Moreover, the examiner did find objective symptoms of tenderness, painful movement, abnormal motion and guarding of movement.  However, while the examiner found no additional limitation after repetitive use, he did not proffer an opinion as to any additional limitations during flare-ups in terms of degrees pursuant to 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  These deficiencies arguably show that this examination was lacking in thoroughness.  

Further, any documented improvement did not clearly reflect improvement in the Veteran's ability to function under ordinary conditions of life and work.  Significantly, follow up VA and private treatment records continued to document pain on extension.  Importantly, as opposed to showing any improvement, the medical evidence of record demonstrates a steady decline in the Veteran's ability to extend his arm that continued to the point of having complete immobility or ankylosis of the left elbow joint as documented in the January 2011 and April 2012 VA examination reports.  Moreover, the Veteran's statements of record and hearing testimony continued to show pain and functional limitations with respect to his work and activities of daily living.  

In sum, the Board finds that based on the evidence at the time of the reduction, the Veteran's service-connected left elbow disability still demonstrated functional limitations to warrant a 30 percent disability rating.  Accordingly, based on the analysis above, the reduction of the Veteran's left olecranon bone spur and status post arthrotomy was improper and restoration of a 30 percent rating is warranted.    

III.  Increased Rating Claim

The current appeal also includes the claim of entitlement to an increased rating for the Veteran's left elbow disability.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The criteria for rating disabilities of the elbow and forearm are set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  Diagnostic Code 5205 for ankylosis of the elbow provides there where there is favorable ankylosis of the elbow at an angle between 90 degrees and 70 degrees, 40 percent is warranted for the major elbow and a 30 percent rating for the minor.  For intermediate ankylosis of the elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees, a 50 percent rating for the major elbow and 40 percent for the minor; and for unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation, a 60 percent rating is warranted for the major elbow and a 50 percent rating for the minor elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5205.

Limitation of flexion of the forearm (elbow) is rated 30 percent disabling when limited to 70 degrees for the major elbow and 55 degrees for the minor elbow; 40 percent when limited to 55 degrees for the major elbow and 45 degrees for the minor elbow; and 50 percent when limited to 45 degrees for the major elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  

As discussed above, under Diagnostic Code 5207, a 30 percent evaluation is warranted when extension of the forearm is limited to 90 degrees for the major elbow and 100 degrees for the minor elbow; 40 percent when limited to 100 degrees for the major elbow and 110 degrees for the minor elbow, and 50 percent when limited to 110 degrees for the major elbow.  38 C.F.R.  § 4.71a, Diagnostic Code 5207.  

Diagnostic Code 5208 does not provide for a rating in excess of 20 percent.  38 C.F.R.  § 4.71a, Code 5208.  Further, the Board observes that Diagnostic Codes 5209 to 5212 are not relevant to the instant analysis because there has been no objective medical finding of impairment of the flail joint, ulna or radius.
Under Diagnostic Code 5213 for impairment of supination or pronation, a maximum 30 percent rating is warranted for the major elbow for limitation of pronation when motion is lost beyond middle of the arc or a maximum 30 percent rating is warranted for the minor elbow when there is bone fusion.  38 C.F.R. § 4.71a, Code 5213.  For purposes of this decision, the normal motion of an elbow is from 0 degrees extension to 145 degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

Prior to January 3, 2011

The Board now turns to whether a rating in excess of 30 percent prior to January 3, 2011 is warranted.  Initially, the Board observes that based on the evidence of record and the Veteran's own reports, his left elbow is considered his minor elbow as the Veteran is right-hand dominant.  

Again, the Veteran filed a claim for an increased rating in January 2007.  VA treatment records the year prior showed complaints of left elbow pain and reports that the Veteran had never been able to fully extend his left elbow since surgery in 1997.  A December 2006 private record observed that the Veteran was lacking 10 degrees of full extension, but had normal full flexion.  His elbow was stable.  The impression was left elbow lateral epicondylitis.  A February 2007 VA treatment record observed that the Veteran lacked extension and maximum extension was at a level of 55 degrees in flexion.  He could flex to 130 degrees and had full pronation and supination.  

The Veteran was afforded a VA examination in March 2007.  The claims file was not available for review.  Although pain was reported, there was no deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking ,effusion or flare-ups.  Range of motion was 145 degrees flexion with pain at 100 degrees; 75 degrees supination with pain at 65 degrees, and 70 degrees pronation with pain at 60 degrees.  It was observed that the Veteran had very limited extension in that he could only extend 10 degrees past 90 and pain began at 85 degrees.  There were no additional limitations following repetitive use.  There was no joint ankylosis.  A contemporaneous x-ray showed degenerative spurring, but no acute osseus abnormality.  The examiner observed that pain was the major functional limitation.  There were significant effects on occupation due to decreased mobility and pain.  There were mild effects on bathing, dressing, toileting, grooming, and shopping as well as moderate effects on chores, exercise, sports and recreation.  

In July 2007, the Veteran underwent left elbow arthroscopy.  Follow up private treatment records observed that range of motion was improved, particularly extension.  

The Veteran was afforded another VA examination in October 2007.  The claims file was reviewed.  The same symptoms were reported as the previous examination.  Range of motion was 30 degrees to 130 degrees flexion/extension with pain at 90 degrees.  It was noted that he lacked 30 degrees of extension.  Pronation and supination were to 80 degrees and 85 degrees.  There was no additional limitation following repetitive use.  There was also no joint ankylosis.  A contemporaneous x-ray showed olecranon spurring, otherwise negative.  Again, it was observed that there were significant effects on the Veteran's occupation due to weakness, fatigue, decreased strength and pain.  Essentially the same effects on daily activities were observed as the previous examination.  

Follow up VA treatment records continued to show complaints of left elbow pain.  A June 2008 record showed that the Veteran's left elbow held in 90 degrees flexion.  He was able to extend, but expressed discomfort.  There were no problems with internal and external rotation.  An August 2008 private treatment record observed that the left elbow was guarded and would not extend beyond about 80 degrees.  Another June 2010 private record showed that the Veteran demonstrated pain with any assessment of the elbow.  He also demonstrated stiffness of the left elbow.  However, the examiner observed that it was difficult to assess the full range of motion due to active resistance.  The Veteran held his elbow in a flexed position.  However, he had good pronation and supination.  The assessment was left elbow contracture, stiffness.  

On remand, the Veteran was afforded VA examinations on January 3, 2011 and in April 2012.  Both examinations determined that the Veteran had ankylosis of the left elbow joint.  Based on these examinations findings, the RO awarded a maximum 50 percent rating for the ankylosis of minor elbow under Diagnostic Code 5205.  

Based on a review of the evidence of record, the Board concludes that the Veteran is not entitled to a rating higher than 30 percent for his left elbow disability prior to January 3, 2011.  The evidence does not show flexion limited to 45 degrees or less to warrant a higher rating under Diagnostic Code 5206.  At its most restrictive flexion was 90 degrees as documented in June 2008.  Moreover, the evidence does not show extension limited to 110 degrees or more during this period.  At its most restrictive, extension was 10 degrees past 90 as documented at the March 2007 VA examination.  Although, the June 2010 private treatment record indicated pain in the left elbow, the examiner was unable to assess any range of motion.  

The Veteran has reported chronic left elbow pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 30 percent.  Again, the VA examiners found no additional limitations following repetitive motion.  Further, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Although the Board indicated above that the October 2007 VA examination was arguably insufficient per DeLuca, the March 2007 examination, which was done just a few months prior, clearly documented at what point pain began.  The examination indicated that pain began at 100 degrees flexion and 85 degrees in extension, which does not meet the criteria for a higher rating.  Therefore, a rating in excess of 30 percent prior to January 3, 2011 is not warranted based on limitation of motion.

Again, higher ratings are not available under Diagnostic Codes 5208 and 5213.  Finally, as noted above, as impairment of flail joint, radius or ulna are not shown, Diagnostic Codes 5209, 5210, 5211 and 5212 need not be considered. 

Moreover, prior to the January 3, 2011 VA examination, there was no evidence of ankylosis of the left elbow joint.  The Board recognizes that the June 2010 private record indicated that the Veteran held his left elbow in a flexed position.  However, the examiner did not diagnose ankylosis at that time.  Rather, he just noted that it was difficult to assess range of motion.  It would be reasonable to assume that if the private examiner believed that the Veteran's left elbow joint was completely immobile at that time, he would have noted in his findings.  The first competent medical evidence of a clear diagnosis of ankylosis is at the January 3, 2011 VA examination,  As such, a higher rating under Diagnostic Code 5205 prior to this date is not warranted.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, a preponderance of the evidence is against a rating in excess of 30 percent for left olecranon bone spur and status post arthrotomy prior to January 3, 2011.  As the preponderance of the evidence weighs against a higher rating during this period, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

From January 3, 2011

The Board notes that as of January 3, 2011, the Veteran's service-connected left elbow disability has been rated as 50 percent disabling, which is the highest rating assignable under the current rating criteria for ankylosis of the minor elbow.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5205; see Grantham, 114 F. 3d at 1158.  Further, the Board finds there are no other applicable diagnostic codes that provide for a rating in excess of 50 percent for the minor elbow.  

Nevertheless, the Board has also contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left elbow with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations, primarily consisting of pain and reduced motion, caused by his left elbow disability.  There are no additional symptoms of this disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left elbow disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Thus, after carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an evaluation in excess of 50 percent for left olecranon bone spur and status post arthrotomy, from January 3, 2011.  As the preponderance of the evidence weighs against a higher rating during this period, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

Restoration of a 30 percent rating for left olecranon bone spur and status post arthrotomy, from September 1, 2008, is granted, subject to the law and regulations governing the payment of monetary benefits.   

Entitlement to a rating in excess of 30 percent prior to January 3, 2011, and in excess of 50 percent disabling from January 3, 2011 for left olecranon bone spur and status post arthrotomy, is denied.   


 
______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


